Citation Nr: 1611859	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  11-16 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to service connection for a right knee disability. 

2. Entitlement to service connection for a left knee disability. 

3. Entitlement to service connection for bilateral pes planus or flat feet. 


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

E. Tamlyn, Counsel



INTRODUCTION

The Veteran reportedly served on active duty from July 1978 to August 1981 (see April 2003 Personnel Information System Exchange or PIES record). There is also evidence of some Reserve service (see August 1985 Reserve Report of Medical Examination or RME).

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs Regional Office (RO) in Milwaukee, Wisconsin. In that decision, the RO denied the claims listed on the title page. 

While the April 2011 Statement of the Case (SOC) lists "degenerative joint disease of the left foot" as an issue, the content of the document clearly refers to the left knee as an issue. The February 2010 rating decision denied a claim for the left knee, not the left foot. The Board finds "left foot" was a typographical error and finds the degenerative joint disease of the left knee is the correct issue on appeal. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required. 


REMAND

No DD 214 is associated with this file. Although a PIES response lists the service dates from July 1978 to August 1981, an August 1985 Reserve examination is found in the service treatment records.  The Board does not see where the Veteran has ever listed his full dates of service (only informal claims are in the file whereas VA Form 21-526, an application for disability benefits, requests service dates from the Veteran). 

On remand, the AOJ should clarify the Veteran's service dates and, if necessary, request further Reserve records for the Veteran. Service Personnel records should be requested. It is unclear at this point if the Veteran actually has actual Reserve service; it's possible he was given a Reserve enlistment examination but then never actually entered the Reserve. 

Further, the Board is aware that "pes planus" is synonymous with flatfoot. Dorland's Illustrated Medical Dictionary, p 1441 (31st ed. 2007). The June 1978 RME noted "PP 2º" or secondary degree pes planus of the feet. An October 2009 VA physical therapy record shows a diagnosis of flat feet bilaterally. Consequently, a VA examination is required to address whether bilateral pes planus was aggravated in service. See 38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. §§ 3.159(c)(4)(i)(A)-(C), 3.306 (2016). 

Accordingly, the case is REMANDED for the following action:

1. First, request the Veteran's service personnel records and clarify all active duty and Reserve service dates. After determining all dates of service with the service department, request further Reserve service treatment records if necessary. 

A negative response is requested and should be placed in the file and the Veteran should be informed if VA is unable to obtain records. 38 C.F.R. § 3.159(e)(1). 

2. Next, if new and relevant service treatment records are associated with the file, provide an updated opinion to the January 2010 VA examination report.

3. After the above development is completed, schedule the appellant for an examination with a VA examiner who is qualified to determine the nature and etiology of the diagnosed pes planus. A copy of this remand and the claims file should be provided to the examiner in conjunction with the examination. 

After examination, the examiner should review the entire file. After reviewing the relevant records mentioned above and performing an examination, the examiner should answer the following questions: 

* Was there an increase in severity of the pes planus in service? If not, no further opinion is necessary. 

* If there was an increase in severity of the pes planus, is there clear and unmistakable evidence that any increase in severity was due to the natural progression of the disability?

Rationale supported by medical science and citing to accurate facts in the file must be provided.

4. Readjudicate the claim. If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental statement of the case and given an opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).

